         Case 4:18-cv-00792-SWW Document 11-1 Filed 01/07/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

THERESA KIRKLIN                                                                      PLAINTIFF

v.                                 CASE NO. 4:18-CV-792-SWW

RHONDA BENTON, in her official                                                   DEFENDANTS
capacity and individual capacity;
MICHAEL POORE, in his official
capacity and individual capacity; RON
SELF, in his official capacity; JOHNNY
KEY, in his official capacity; and
LITTLE ROCK SCHOOL DISTRICT

         REPLY BRIEF OF DEFENDANTS BENTON, POORE, SELF AND LRSD

                                          Introduction

        Defendants Rhonda Benton, Michael Poore, Ron Self and the Little Rock School District

(collectively “LRSD”) moved to dismiss Kirklin’s Complaint and she has responded to their

motion. This Reply Brief addresses the timeliness of her claims and the sufficiency of her

Complaint under Federal Rules of Civil Procedure 8 and 12(b)(6).

                                           Timeliness

        Kirklin admits that the deadline for filing her Complaint was no later than October 25,

2018, which she claims was a Sunday. Kirklin Response, p. 4. Based on her mistaken belief that

October 25th was a Sunday (it was actually a Thursday), Kirklin contends that “filing on October

26th, the next business day was allowed.” Kirklin Response, p. 4. The fact that October 25, 2018

was a Thursday, and not a Sunday, completely undercuts Kirklin’s argument that her Complaint

is timely. She admits that she filed her Complaint more than ninety days after receiving her Notice

of Suit Rights, and she does not even address LRSD’s argument, made at pages 4-5 of LRSD’s

opening brief, that “[t]he filing of a second charge does not resurrect her Title VII race




FEC\10345\0434\6727164.v1-1/7/19
                                                                                      EXHIBIT 1
         Case 4:18-cv-00792-SWW Document 11-1 Filed 01/07/19 Page 2 of 4




discrimination claims.” Therefore, for the reasons set out in LRSD’s opening brief, Kirklin’s Title

VII Complaint should be dismissed.

                                           Section 1983

        In its opening brief, LRSD argued that “LRSD may be liable under Section 1983 only if

it’s ‘policy’ or ‘custom’ caused a violation of Kirklin’s constitutional rights”. LRSD then set out

the elements of proof required to show the existence of a governmental “policy” or “custom”, and

argued that “Kirklin’s Complaint is devoid of facts which would make a plausible case with respect

to any of these elements”. LRSD Brief, p. 6. In response, Kirklin claims that “LRSD can be liable

under a Monell type theory” and states that LRSD “can be liable for what its agents or employees,

such as Benton and Self, do.” Kirklin Brief, p. 7. Kirklin, however, points to no allegations of the

Complaint which would support liability “under a Monell type theory”, and Kirklin’s argument

that LRSD can be liable for what its agents or employees do is clearly wrong under Monell. Monell

holds that “a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. New York Dept. of Soc. Srvcs., 436 U.S. 658, 691 (1978).

        Kirklin cites Pembaur v. City of Cincinnati, 475 U.S. 469 (1986) and Hutto v. Finney, 437

U.S. 678 (1978) for the proposition that liability under Section 1983 “can be from one incident”.

Pembaur supports this proposition to an extent, but only if the one incident was “directed by those

who establish governmental policy”. Pembaur, 475 U.S. at 481-82. There are no facts alleged in

the Complaint to support the argument that Benton or Self “establish governmental policy”.

Pembaur, therefore, does not save Kirklin’s Section 1983 claims and Hutto has no apparent

application to this case.




FEC\10345\0434\6727164.v1-1/7/19
         Case 4:18-cv-00792-SWW Document 11-1 Filed 01/07/19 Page 3 of 4




          42 U.S.C. § 1981, Americans with Disabilities Act, and Pleading Standards

        Kirklin’s response does not address LRSD’s contention that she has failed to state a claim

under § 1981 (LRSD opening brief, p. 6), nor does she address LRSD’s argument (LRSD opening

brief, pp. 7-8) that her Americans with Disabilities Act claim should be dismissed. In response to

LRSD’s argument that Kirklin’s “Complaint presents conclusory allegations and otherwise fails

to conform to the pleading standards established in Fed. R. Civ. P. 8 and in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007) and Ashcroft the Iqbal, 556 U.S. 662 (2009)” (LRSD Brief, pp. 6-

7), Kirklin argues that her Complaint “has a near overload of facts”, but does not point to any

allegations of the Complaint which she contends are sufficient to render her Complaint “plausible”

with respect to any of the causes of actions she is attempting to bring. Kirklin’s Complaint should

therefore be dismissed in its entirety.

                                          Qualified Immunity

        LRSD pointed out in its opening brief that qualified immunity protects LRSD

administrators “from civil damage liability for discretionary action that ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

De La Rosa v. White, 852 F.3d 740, 743 (8th Cir. 2017) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Kirklin’s response ignores this argument. She does not point to any factual

allegations of her Complaint which would plausibly show that any of the individual Defendants

violated a constitutional right that was clearly established at the time. Individual defendants

Rhonda Benton, Michael Poore and Ron Self are therefore entitled to qualified immunity with

respect to Kirklin’s 42 U.S.C. § 1981, 42 U.S.C. § 1983, and constitutional claims.




FEC\10345\0434\6727164.v1-1/7/19
         Case 4:18-cv-00792-SWW Document 11-1 Filed 01/07/19 Page 4 of 4




                                               Conclusion

        Kirklin has failed to present facts sufficient to establish a plausible claim that she is entitled

to relief under any of the laws upon which she bases her Complaint. Her Title VII Complaint is

also untimely. Kirklin’s claims against Benton, Poore, Self and LRSD should, therefore, be

dismissed.


                                                          Respectfully submitted,

                                                          Christopher Heller (AR Bar No. 81083)
                                                          FRIDAY, ELDREDGE & CLARK, LLP
                                                          400 W. Capitol Ave., Suite 2000
                                                          Little Rock, AR 72201-3493
                                                          (501) 370-1506
                                                          heller@fridayfirm.com

                                                  By:      /s/ Christopher Heller_______________
                                                           Christopher Heller


                                        CERTIFICATE OF SERVICE

        I certify that on this __ day of January, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which shall send notification of such filing to the counsel of record.


                                                               /s/ Christopher Heller_______________
                                                                Christopher Heller




FEC\10345\0434\6727164.v1-1/7/19
